United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                               _____________

                                No. 98-1283
                               _____________

Anna Matthes,                        *
                                     *
           Appellant,                *
                                     *
      v.                             * Appeal from the United States
                                     * District Court for the
Minnesota Mining and Manufacturing * District of Minnesota.
Company, a Delaware corporation;     *
Minnesota Mining and Manufacturing *         [UNPUBLISHED]
Company Benefits Department, as      *
Plan Administrator,                  *
                                     *
           Appellees.                *
                               _____________

                              Submitted: November 19, 1998
                                  Filed: November 27, 1998
                               _____________

Before BOWMAN, Chief Judge, LOKEN, Circuit Judge, and HAND,1 District Judge.
                             _____________

PER CURIAM.




      1
       The Honorable William Brevard Hand, United States District Judge for the
Southern District of Alabama, sitting by designation.
       Anna Matthes appeals the grant of summary judgment by the District Court2 in
favor of the defendants-appellees, her former employer and its plan administrator. The
District Court determined that her claims are barred by the statute of limitations.

       Having considered the appeal, we conclude that no error of law appears and that
the District Court's grant of summary judgment is correct. Accordingly, the judgment
of the District Court is affirmed. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.

                                         -2-